EFFRON, Judge
(concurring in part and in the result):
I agree that the question of punishment under Article 13, Uniform Code of Military Justice, 10 USC § 813, is a mixed question of law and fact that requires de novo review. I do not agree, however, that the purpose or intent of an act that is alleged to constitute punishment is an issue of fact which should be reviewed only for an abuse of discretion.
As a matter of law, the critical question under Article 13 with respect to an allegation of pretrial punishment is whether the facts demonstrate a purpose or intent to punish. See United States v. Palmiter, 20 MJ 90, 95 (CMA 1985) (“the question to be resolved is ... whether any condition of his confinement was intended to be punishment,” citing Bell v. Wolfish, 441 U.S. 520, 99 S.Ct. 1861, 60 L.Ed.2d 447 (1979)); cf United States v. Phillips, 42 MJ 346, 352 (1995) (Wiss, J., concurring in the result). The findings of the military judge as to the historical facts that describe the events at issue may be reviewed under an abuse of discretion standard, but the conclusions of the military judge as to whether such facts demonstrate an intent or purpose to punish should be reviewed under a de novo standard as a question of law.
In this case, although the majority asserts that it is applying an “abuse of discretion” standard, the majority’s detailed analysis of the historical events reflects a de novo review. Regardless of the majority’s denomination of its standard of review, I agree with *169its conclusion that the actions taken in this case do not demonstrate a purpose or intent to punish as those terms are applied to an issue under Article 13.